DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 30, 2020 has been entered and considered.  However, the Application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,338,421 to Eusepi et al.
Regarding claim 7, Eusepi et al disclose an assembly method, comprising: providing a plurality of components (8/42/14) via a supply unit (7/41); receiving the plurality of components (8/42) from the supply unit via a feeder unit (5/44); alternatingly feeding via the feeder unit (7/41) a first portion (8) of the components from the supply unit (7) to a first assembly unit (groove 4 on drum 3 see Fig. 2) and a second portion (42) of the components to a second assembly unit (19/20 next to portions of groove 4 on drum 3); and assembling the first portion (8) of the components with the first assembly unit and the second portion (42) of the components with the second assembly unit into a plurality of cartridges (see Fig.  10a) for an aerosol delivery device (see Figs. 5-8).
Regarding claim 8, Eusepi et al disclose swiveling a rotary member (5/44) between a first delivery position (6) in which the rotary member is configured to deliver the first portion of the components to the first assembly unit and a second delivery position (45) in which the rotary member is configured to deliver the second portion of the components to the second assembly unit (see Fig. 1).
Regarding claims 10, Eusepi et al disclose directing the components (8, 42) along a pathway in a serially-aligned stream and singulating (separating) the components from the serially-aligned stream (grooves on the feeder drum)

Allowable Subject Matter
Claims 36-40 are allowed.
Claims 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on December 30, 2020 have been fully considered but they are not persuasive.  Applicant argued that “Eusepi are not configured to assembly first portions and second portions of the components into a plurality of cartridges for an aerosol delivery device” (see “Remarks” page 6, 3rd par).  The Examiner disagrees because Eusepi discloses the step of assembly first portions (8) and second portions (42) of the components (on drum 3, 19 and 20, see Figs. 10-11) into a plurality of cartridges for an aerosol delivery device.  Applicant also argue that “The loading drum 5 and transfer discs 44 of Eusepi are not configured to receive the components from the supply unit and alternatively feed the first portion of the components to the first assembly unit and feed the second portion of the components to the second assembly unit” (see “Remarks” page 6, 5th par).  The Examiner disagreed.  Eusepi discloses the loading drum 5 received the first portion (8) of the components from the supply unit (7) and alternatively feed it to the first assembly unit (3 see Fig. 4) and the transfer discs (44) received the second portion (42) from the supply unit (41) and alternatively feed it to the second assembly unit (19/20 having axial duct 21 and tubular 24, see Col. 5, lines 43-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/April 5, 2021 			                                           Primary Examiner, Art Unit 3729